BLAND, P. J.
(after stating the facts). — 1. Defendant contends that the terms of the optional agreement between plaintiff and Eames were never complied with, and for this reason plaintiff cannot recover, There is no pretense that Eames at any time exercised, or attempted to exercise, his option to pay the notes in six months and demand a transfer of plaintiff’s stock to himself; on the contrary the evi*378dence shows he did not offer to exercise his option to pay the notes in six months. The option given plaintiff was that at the maturity of the notes he might keep the stock by surrendering the notes, or transfer the stock to Eames and demand payment of the notes. The question is, whether or not the evidence tends to show plaintiff exercised his option by electing to transfer the stock and by demanding payment of the notes. Eames died before the maturity of either of the notes, hence plaintiff could not exercise his option until the executrix of Eames’ estate qualified, and then only by presenting his claim to the probate court for the amounts and giving notice thereof to the executrix. There is no evidence showing at what time defendant qualified-as executrix and no point is made that plaintiff did not present his claim in the probate court as early as he might have done. The contention is that as plaintiff did not present his claim, produce the certificates of stock and offer to transfer them to the Eames estate, he failed to comply with the terms of his option. Eames’ letter of November eleventh and his receipt to plaintiff for sixty-five or seventy-five shares of stock in the corporation satisfactorily shows that certificates Nos. 54 and 56 issued to plaintiff and indorsed in blank by him were delivered to Eames. Presumably, these certificates were in Eames’ possession at the time of his 'death and hence were in the hands of his executrix at the date of the trial. Defendant ivas therefore in no position to ask plaintiff to do that which she prevented him from doing, by retaining possession of the certificates of stock and refusing to produce them at the trial for formal transfer to herself, as executrix. We think the-evidence clearly shows plaintiff did all he could in the circumstances shown, to exercise his option within the-terms of the contract and that his failure to comply with the strict letter of the contract was due to defendant’s action.
*3792. Defendant’s learned counsel insists that the contract is unilateral and without consideration, and is unenforceable. This idea seems to have originated by confusing the sale of stock by the corporation to plaintiff with the individual transaction between plaintiff and Eames. Plaintiff had purchased and paid for the stock and had received the certificates when he and Eames entered into their agreement. The purchase of the stock from the corporation, so far as the evidence discloses, had nothing whatever to do with the conditional or optional sale of the stock by plaintiff to Eames. Eames took an option to pay the notes before maturity and demand a transfer of the stock to himself and, on tender of payment, plaintiff was bound to transfer the stock to Eames or surrender the three interest bearing notes six months before they were due; on the maturity of the notes, plaintiff had the option to surrender the stock and demand payment of the notes, or retain the stock and surrender the notes; such a contract is not unilateral. Both parties were bound by its terms,.and that the contract is supported by a valid consideration, we think, admits of no doubt.
The judgment is for the right party and is affirmed.
All concur.